DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey Gow on February 9, 2022.

The application has been amended as follows: 

1. (Currently amended) A method of ejecting a molded article from an injection mold, the injection mold including a stationary mold half and a movable half, the moveable mold half further including a molding component for defining, in use, at least a portion of the molded article, the molding component including a core insert and a stripper sleeve positionable around the core insert, the injection mold configured to be used in a molding machine, the molding machine having a controller apparatus, the method executable by the controller apparatus, the method comprising: 
during a first portion of a mold opening cycle of the injection mold: 
initiating opening the injection mold with movement of the moveable mold half through a mold stroke away from the stationary mold half from a mold closed position towards a mold open position; 
initiating movement of an ejector of the moveable mold half through an ejector stroke from a molding position towards an ejection position relative to the moveable mold half; 
the opening the injection mold and moving the ejector being done along a first axis of operation of the injection mold in relatively opposite directions of movement; 
during a second portion of the mold opening cycle of the injection mold, the second portion occurring later in time relative to the first portion of the mold opening cycle of the injection mold : 
controlling velocity of at least one of: 
the moveable mold half relative to the stationary mold half, 
the ejector relative to the moveable mold half; and 
an ejector actuator linked to the core insert relative to a stripper actuator that is linked to the stripper sleeve; and 
a stripper actuator that is linked to the stripper sleeve relative to the ejector actuator linked to the core insert; 
the controlling executed such that the molded article is ejected from the molding component 
the second portion being initiated at a predetermined portion of the mold opening cycle, the predetermined portion being when the molded article is at a final contact point with the molding component.  
3. (Currently Amended) The method of 
4. (Currently Amended) The method of 
10. (Currently Amended) The method of 
11. (Currently Amended) The method of 
12. (Currently Amended) The method of 
14. (Currently Amended) The method of 
15. (Currently Amended) The method of 
19. (Cancelled)
20. (Cancelled)

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on November 22, 2021 is acknowledged, and claims 19-20 are withdrawn.  The Applicant agreed to cancel the withdrawn claims 19-20 in the Examiner’s Amendment, above, on February 9, 2022.

Response to Arguments
The claim set filed on 11/22/2021 was amended from the original claim set, filed 3/21/2019, and did not incorporate the changes from an amended claim set, filed 4/24/2019, for claims 1, 3-4, 10-12, and 14-15.  Changes between the two amended claim sets are not conflicting.
For the sake of compact prosecution, the changes from the amended claim set filed on 4/24/2019 have been added into the Allowance via this Examiner’s Amendment.

Applicant’s arguments, see pages 9-12, filed November 22, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Regarding arguments on pages 9-11, the Examiner agrees to have mistakenly used the Halter teaching of a “shutter actuator 548” to teach the “ejector actuator” that is linked to the core insert relative to a stripper actuator of the instant claim 1; the Examiner intended to use the Halter “ejector actuator 922”, which is controlled to retract a core retainer and inner core to allow stripping of the seal portion of an article [0073].  
The Examiner agrees with the page 11 argument that Halter teaches retracting a core within a stationary stripper sleeve showing the article is ejected from the molding component with a substantially zero departure-velocity [0157] not in relation to the x-axis of movement, but in relation to the moving mold half.
Therefore, Halter does not teach a controller ejecting the article from the molding component with a substantially zero departure-velocity along the mold stroke axis, and this rejection is withdrawn.
The Examiner respectfully disagrees with the arguments on page 12 that Drazick does not teach a zero-velocity article drop, since Drazic teaches an ejector assembly moving in velocity equal in magnitude, but opposite in direction to, the velocity of retracting mold plate [Col. 6, lines 10-21], when an accelerator is not used to change the velocity ratio.  However, the Examiner agrees that Drazic does not teach a stripper sleeve, or rotational ejection movement being controlled by a controller, but instead has mechanical linkages and gears to eject the item using pins (Fig. 4, items 109, 112, 118, 120), which would not allow prima facie obvious substitution into the method of Halter and Schellenbach in claim 2.
The Examiner respectfully disagrees with the argument that Hofmann does not teach controlled velocity for claims 1 or 12 elements of the molding machine, as Hofmann teaches a predetermined ejection speed profile that is controlled and monitored [0008], and a position for article ejection is also determined and controlled [0021-0024].
The arguments regarding amendments to claim 1 will be discussed in the Allowable Subject Matter, below.

The Examiner acknowledges the amendments to claims 1, 10 and 14.


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended elements of independent claim 1, “a controller apparatus method comprising ejecting the article from the molding component with a substantially zero departure-velocity along the mold stroke axis being initiated at a predetermined second portion of the mold opening cycle”, were not disclosed in prior art.  
The prior art of Halter (US20140077416A1) teaches a method of ejecting a molded article from an injection mold [0146], the injection mold including a stationary mold half (Fig. 15C, item 98) and a movable half (Fig. 15C, item 896; [0145]), the moveable mold half further including a molding component defining the inner mold face for a cap article (Fig. 16B, item 102A; [0144]), the molding component including inner and outer core inserts (Fig. 15A, items 112, 114) and a stripper sleeve (Fig. 15A, item 116) positioned around the core insert [0146], the injection mold configured to be used in a molding machine (Fig 1, item 900; [0037]), the molding machine having a controller apparatus (Fig. 3, item 501), the method executable by the controller apparatus [0009], the method comprising: during a first portion of a mold opening cycle of the injection mold: initiating opening the injection mold with movement of the moveable mold half through a mold stroke away from the stationary mold half from a mold closed position towards a mold open position [0145].
Halter is silent on a stripper actuator extending the stripper sleeve along a first axis of operation of the injection mold in relatively opposite directions to mold opening movement.  Halter does not explicitly teach article ejection during movement of the moveable mold half prior to full open position.
The prior art of Schellenbach (US5230856A) teaches a stripper plate that extends to release its threaded cap product in the direction opposite of the injection mold plate opening direction [Col. 4, line 54 – Col. 5, line 6].
Schellenbach is silent on use of a controller or ejecting an article at a substantially zero departure-velocity along the mold stroke axis, and would not provide a prima facie obvious rationale for integration with the stationary stripper sleeve mold assembly of Halter for the rejection of claim 1.
The prior art of Drazich (US3893644A) teaches ejecting an article at a substantially zero departure-velocity along the mold stroke axis using mechanical gears/linkages and ejector pins; however, this would not provide a prima facie obvious rationale for integration with Halter or Schellenbach for the rejection of claim 1.
These references, alone or in combination with other discovered prior art, failed to provide a grounds for rejection of the claim 1.
Therefore, claim 1 is allowable, and its dependent claims 2-18 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742